


Exhibit 10.07

 

INDIVIDUAL EMPLOYMENT CONTRACT

 

INDIVIDUAL EMPLOYMENT CONTRACT FOR UNDETERMINED TIME EXECUTED, FROM ONE PART, BY
EL BANCO NACIONAL DE MEXICO, S.A. AND, FROM THE OTHER PART, JOSE MANUEL MEDINA
MORA ESCALANTE, WHOM SHALL BE DESIGNATED HEREINAFTER AS “THE BANK” AND “THE
EMPLOYEE”, RESPECTIVELY.

 

STATE

 

El Banco Nacional de México, S.A., is a private institution that holds deposits
and savings, and performs fiduciary functions, that is of Mexican nationality,
with domicile in México City, D.F., and that operates pursuant to a grant issued
by the Department of the Treasury and Public Credit.

 

The employee states:

 

a)            That he is of: Mexican nationality.

 

b)            Date of Birth: August 25, 1950.

 

c)            Sex: Masculine.

 

d)            Marital Status: Single.

 

e)            With domicile in México City, D.F.

 

Both parties execute this Employment Contract pursuant to the following:

 

1

--------------------------------------------------------------------------------


 

TERMS

 

I.              The Employee binds himself to render, subject to the
subordination of the officers designated by the Bank to such effects, his
personal and trustworthy services as an Auxiliary.  The Bank shall have the
right to remove the Employee from such position as it may need, within the same
location, to another position in which the Employee shall enjoy, at least, the
same salary and category, pursuant to the terms of Article 17 of the Employment
Regulations for the Employees of Credit Institutions and Auxiliary
Organizations.

 

II.            The Employee shall render his services to the Bank in that place
in which the Bank may have established its offices or in those other places in
which his services may be necessary depending on the nature of the same; the
Employee, however, shall not be removed from the city in which he was contracted
without his express written consent.

 

The above-mentioned provision shall not be effective with respect to employees
whose services will require that they be in continuous mobilization.  In all
cases, the relocation expenses of the employee shall be borne by the Bank,
subject to the applicable substantiation requirements.

 

III.           The compensation that the Bank shall pay the employee for his
services shall be $2,000 monthly.  All payment shall be made in legally tender
currency and with unlimited liberatory power, covering the past

 

2

--------------------------------------------------------------------------------


 

semi-monthly period (“quincena”), payable on the fifteenth and the last day of
each month, at the offices of the Bank.

 

IV.           The employee binds himself to execute receipts in favor of the
Bank for the totality of the wages earned up to the date of the execution of
such receipts, attesting as to the employee’s acquiescence to the time worked
and the compensation which he is receiving.

 

Both parties agree that any claim connected to this particular shall be
presented when the receipt is executed.

 

V.            The parties agree that the working week shall consist of forty two
hours, which shall be distributed among the week’s six working days, in
accordance with the needs of the Bank and as provided by Articles 59, 60 and 61
of the Federal Employment Act.

 

The Bank may, on a temporary basis, reduce the number of obligatory working
hours, but this reduction, whatever it may be, shall not be considered as a
binding precedence to the Bank.

 

VI.           The employee shall be obliged to work during the time identified
as extraordinary time within the limits, manner and conditions established by
the Federal Employment Act, but only if he had been expressly ordered to do so
by the Bank.

 

VII.          If on account of special circumstances the ordinary working hours
of the employee have to be increased, these services shall be considered as
rendered in extraordinary time and shall be compensated semi-monthly
(“quincenalmente”) at a rate of one hundred percent of the hourly wages
applicable to the employee’s ordinary working compensation, with the exception
made for the case referred to in

 

3

--------------------------------------------------------------------------------


 

Article 169 of the Federal Employment Act which prohibits women from rendering
extraordinary services.  In the case of a violation to this provision, the
extraordinary hours shall be paid at a rate of 200% of the hourly wages
applicable to the employee’s ordinary working hours.

 

VIII.        The employee’s extraordinary working time shall not exceed three
hours daily, nor more than three times a week.  In those cases in which the
employee voluntarily renders his services as extraordinary time in excess of the
above-mentioned limitations, said hours shall be compensated at the rate of 200%
of the hourly wages applicable to the employee’s ordinary working hours.

 

IX.           The employee agrees that he shall devote to the discharge of his
working duties all the time necessary within his regular working hours so that
there may be no delays in the same.

 

X.            The employee shall enjoy:

 

a)             one free day for each six working days.

 

b)            on the free days established by the Federal Employment Act and the
days designated by the Regulations as the days in which the Credit Institutions
and Auxiliary Organizations may be closed, in the event the employee renders his
services on the day designated as his free weekly day, the Bank shall pay the
employee, regardless of the salary to which he may be entitled for such free
day, a salary equal to twice the salaries applicable for such services rendered.

 

c)             annual vacations on the terms and duration established by the
Employment Regulations for the Employees of Credit Institutions

 

4

--------------------------------------------------------------------------------


 

and Auxiliary Organizations, in accordance with the employee’s service
seniority.

 

XI.           The employee shall exhaust the vacations mentioned in the
above-mentioned paragraph within the period of six months following the
completion of a year of service, on the date fixed to such effects by the Bank,
in such a way that it will not affect the Bank´s operations.  At the
commencement of the vacation period, the Bank shall pay the employee the wages
attributable to such period and shall also pay the employee 50% of the wages
applicable to the working days within the vacation period.

 

XII.         The Bank shall deliver to the employee not later than December 20
of each year, a bonus (“gratification”) which shall not be less than the amount
of wages applicable to a month, when the employee has worked for the full year,
but in the event that the employee has worked for less than the full year, it
shall receive a bonus (“gratification”) that will be proportional to the time he
has worked.  If the bonus (“gratification”) were in excess of the amounts
indicated in this paragraph, the difference shall be considered as an
extraordinary bonus (“gratification”) and shall not be considered a binding
precedent.

 

XIII.        When the employee reaches age 55, with 35 years of service, or age
60, regardless of his seniority, he shall be entitled to a life long retirement
pension in accordance with the terms and duration established by the Employment
Regulations for the Employees of Credit Institutions and Auxiliary
Organizations.  The employee shall

 

5

--------------------------------------------------------------------------------


 

also be entitled to the benefits established in the Bank’s internal retirement
and pension plan in the form and terms provided therein.

 

XIV.        In the event of the death of the employee, the person or persons
designated by him, among those relatives that depend economically from him,
shall be entitled to death benefits under the terms and duration established by
the Employment Regulations for the Employees of Credit Institutions and
Auxiliary Organizations.

 

XV.         The employee shall be entitled to medical benefits, library,
capacitation courses, conferences, educational financial aid, rent subsidies,
meal subsidy, facilities for the purchase of clothing articles, loans for the
acquisition or construction of his living house that may be established or
granted by the Bank subject to the Employment Regulations for the Employees of
Credit Institutions and Auxiliary Organizations.  Any benefits granted to the
employee by the Bank in excess of those indicated under the above-mentioned
Regulations, shall not establish a binding precedent.

 

XVI.        The employee shall be obliged to undertake those medical
examinations established by the Bank and to put into effect those corrective
measures that the Bank or the applicable authority may establish.

 

XVII.       This present agreement shall be suspended, rescinded or terminated
in those cases referred to in chapters third, fourth and fifth of the Second
Title of the Federal Employment Act.  The employee obliged himself to follow the
conditions imposed by the Internal Employment Regulations

 

6

--------------------------------------------------------------------------------


 

as well as the applicable provisions for the management of personnel that may be
established by the Bank.

 

XVIII.     This present agreement shall have an indeterminate duration.

 

The employee binds himself to notify the Bank in writing, at least fifteen days
in advance, of his decision to quit his position with the Bank.

 

XIX.        The parties agree that any controversy that may arise in connection
with the interpretation or the discharge of the obligations imposed by this
agreement, shall be submitted to the Department of the Treasury and Public
Credit through the National Banking Commission and in the event that the dispute
cannot be resolved in this matter, to whatever may be decided on the matter by
the Federal Mediation and Arbitration Board, applying to this effect the
Employment Regulations for the Employees of Credit Institutions and Auxiliary
Organizations and the Federal Employment Act.

 

This agreement shall be effective and signed in duplicate in the city of Mex.
D.F., the 8th day of the month of November, 1971, keeping the original the Bank
and a copy the employee.

 

 

 

 

BANCO NACIONAL DE MEXICO, S.A.

 

 

 

 

 

 

 

 

 

 

 

 

THE EMPLOYEE

 

THE BANK

 

 

 

JOSE MANUEL MEDINA MORA ESCALANTE

 

 

 

7

--------------------------------------------------------------------------------
